DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is a response to the restriction requirement filed on 8/1/2022.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 18-30. in the reply filed on 8/1/2022 is acknowledged.

Claims 31-34 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/1/2022.


Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: --COIL COMPONENT--.

Claim Objections
Claims 18-30 are objected to because of the following informalities:  
	Re. claim 1: The phrase “the cup is filled with potting compound” as recited in line 
9 appears to be --the cup is filled with a potting compound--.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 27 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	The phrases “further comprising: further electric conductors, which are wound around the core; and further electric terminal contacts, which are in electric contact with associated ends of the further electric conductors” as recited in lines 1-3 were not described in the specification as originally filed and appear to be new matter.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 29 and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Re. claim 29: The phrase “a plurality of coil components as claimed in claim 18” as recited in line 2 renders the claim vague and indefinite. According to claim 1, the scope of the claimed invention is a coil component, not a plurality of coil component. Clarification is required.
		The phrase “the cups of the respective coil components” as recited in line 3 lacks antecedent basis.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 18, 19, 23-26 and 28 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Claeys (US PAT. 9,841,441).
	Claeys teaches a coil component, comprising: a cup (5 as shown in Fig. 8a), which is circularly cylindrical (figs. 1b and 8a, as per claim 23); a soft magnetic core (6 as shown in Fig. 2a) which is an annular core (figs. 2a and 8a, as per claim 19); an electric conductor (4) wound around the core as shown in Fig. 8a; a cover (7, 12), which closes the cup as shown in Fig. 8a (col. 4, lines 51-59); and electric terminal contacts (28 as shown in Fig. 8a, col. 6, lines 59-61), which are in electric contact with ends of the electric conductor, wherein the core and the electric conductor are arranged in the cup as shown in Fig. 8b, and the cup is filled with potting compound (col. 4, lines 63-67).
	Re. claim 24: The cup has a base plate and a sleeve as shown in in Fig. 8a. 
	Re. claim 25: The coil component has a pin (14, as shown in Fig. 7a and 8a), the pin is pushed through an opening in the core, and the core, the electric conductor and the pin are arranged in the cup as shown in Fig. 8a.
	Re. claim 26: The pin has a fixing device (23, col. 9, lines 3-7), which is designed to fix the coil component mechanically to a circuit board as shown in Fig. 8a.
	Re. claim 28: The cover is formed as a circuit board (12 as shown in Fig. 8a), wherein conductor tracks which connect the electric terminal contacts electrically to the ends of the electric conductor are formed on the circuit board as shown in Figs. 6a-6d and 8a (col. 7, lines 24-64).

Claims 29 and 30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rylko et al. (US PAT. PGPub 2017/0092416 A1).
	Rylko et al. teach a coil component combination comprising; a plurality of coil components (3, 4) as shown in Fig. 1 (paragraph [0051]); and a single cup main body (2) as shown in Figs. 1 and 2, wherein the cups of the respective coil components are formed in the cup main bod as shown in Fig. 1 (see also paragraphs [0051] - [0052]). 
	Re. claim 30: The cup main body is formed as a heat sink (paragraph [0053]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Claeys as applied to claim 18 above, and further in view of Ono et al. (PGPub 2005/0007232 A1).
	Claeys teaches all limitations as set forth above in claim 18, but fails to disclose an electrically insulating film, which at least partly covers the cup interior. Ono et al. teach a coil component including a magnetic core (20) inside a cup (80 as shown in Fig. 7), which is formed an insulating layer on an inner surface of the cup in order to provide an insulation property between the cup and the core wound by the conductor, which is well known in the art (paragraph [0040]). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the claimed invention was made, to a person having ordinary skill in the art to modify a coil component of Claeys by an electrically insulating film, which at least partly covers the cup interior as taught by Ono et al. in order to an insulation property between the cup and the core wound by the conductor.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Claeys as applied to claim 18 above, and further in view of Pitzele et al. (US PAT. 7,765,687).
	Claeys teaches all limitations as set forth above in claim 18, but fails to disclose a potting composition. Pitzele et al. teach an electrical component including a cup (409 as shown in Fig. 7) and a potting compound to seal the electronic components (506) as shown in Figs 5 and 6, wherein the potting compound is aluminum oxide powder (col. 3, lines 51-57) in order to provide a thermal path from the electronic component to the cup for transfer to an external cooling medium. Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the claimed invention was made, to a person having ordinary skill in the art to modify a coil component of Claeys by aluminum oxide powder as the potting compound as taught by Pitzele et al. in order to provide a thermal path from the electronic component to the cup for transfer to an external cooling medium.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Claeys as applied to claim 18 above, and further in view of Sundstrom et al. (PGPub 2011/0215891 A1).
	Claeys teaches all limitations as set forth above in claim 18, but fails to disclose a cup composition. Sundstrom et al. teach a coil component including a cup (14 as shown in Fig. 7) and a potting compound (16) to seal the electronic components (12) as shown in Figs. 1 and 2 (paragraphs [0019] – [0023]), wherein the cup is made of a thermally conductive material such as aluminum (paragraph [0043]) in order to provide dissipate heat generated by toroidal inductor when toroidal inductor is disposed inside of potting cup. Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the claimed invention was made, to a person having ordinary skill in the art to modify a coil component of Claeys by aluminum as the cup compound as taught by Sundstrom et al. in order to provide dissipate heat generated by toroidal inductor when toroidal inductor is disposed inside of potting cup.

It is noted that no art rejections have been applied to the claim 27, since there are a great deal of confusion and uncertainty as to the proper interpretation of the limitations of claims.  Therefore, it would not be proper to reject such claims on the basis of prior art.  See MPEP 2173.06.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D KIM whose telephone number is (571)272-4565. The examiner can normally be reached Monday-Friday: 6:00 AM-2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PAUL D KIM/Primary Examiner, Art Unit 3729